         Case 4:21-mc-00014-HCA Document 37 Filed 08/17/21 Page 1 of 1




MEMORANDUM
______________________________________________

To:     Helen C. Adams, Chief U.S. Magistrate Judge

Cc:     AUSA, Defense Counsel

From: Ashley Knight, U.S. Probation Officer

Re:     Dzevad Pajazetovic, Dkt. #4:21-MC-00014

Date: August 16, 2021



BACKGROUND:

On March 2, 2021, the defendant initially appeared before the Honorable Helen C. Adams. On July 29,
2021, he was released on bond with pretrial supervision to include location monitoring and
home detention.

Since being placed on location monitoring, the defendant has requested to attend Genesis Health Club in
Des Moines, Iowa, for physical fitness. Additionally, the defendant has requested to visit his
grandchildren, at the residence of Damir Pajazetovic. Damir Pajazetovic is son of the defendant. He
resides at 300 Northeast Elk Run Drive in Waukee, Iowa. A check of Iowa Courts Information System
(ICIS), did not reveal a criminal history for Damir Pajazetovic.

RECOMMENDATION:

Considering the above information, the U.S. Probation office respectfully requests the
defendant's conditions be modified to allow visits with his grandchildren and attendance at Genesis
Health Club.
